Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 1 of 7 PageID #: 103




                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

ELEANOR SKELTON,                             §
  Plaintiff,                                 §
                                             §CIVIL ACTION NO. 1:1&cv-00203
VS.                                          §
                                             §
THE EXAMINER CORPORATION D/B/A               §
THE EXAMINER AND DON J. DODD                 §
  Defendants                                 §

         DEFENDANTS’ FIRST AMENDED ANSWER TO PLAINTIFFS
                    FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Defendants, THE EXAMINER CORPORATION D/B/A THE

EXAMINER AND DON J. DODD, and file their First Amended Answer to Plaintiff,

ELEANOR SKELTON’s First Amended Complaint.

1.    Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

2.    Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

3.    Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

4.    This sentence does not require an admit or deny.

5.    Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.




                                         1
Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 2 of 7 PageID #: 104




6.    Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

7.    Admitted.

8.    Admitted.

9.    Admitted.

10.   Defendant is unable to admit or deny Plaintiffs current residence; therefore,

admitted.

11.   Admitted.

12.   Admitted that Defendant, DON J. DODD is an individual who has made an

appearance in this lawsuit; otherwise, denied.

13.   This sentence is a characterization of Plaintiffs allegations and as such need

not to be admitted or denied; alternatively, denied.

14.   Unable to admit or deny, therefore denied.

15.   Unable to admit or deny, therefore denied.

16.   Unable to admit or deny therefore denied.

17.   This sentence is a characterization of Plaintiffs allegations and as such need

not to be admitted or denied; alternatively, denied.

18.   Admitted as to Defendant, THE EXAIvIINER CORPORATION D/BIA THE

E)CAJVHNER; and denied as to Defendant, DON J. DODD.

19.    This sentence is a characterization of Plaintiffs allegations and as such need

not to be admitted or denied; alternatively, denied.




                                           2
Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 3 of 7 PageID #: 105




20.   Admitted as to Defendant, THE EXAMINER CORPORATION D/BIA THE

EXAMINER; and denied as to Defendant, DON J. DODD.

21.   Admitted as to Defendant, THE EXAMINER CORPORATION D/B/A THE

EXAMINER; and denied as to Defendant, DON J. DODD.

22.   Admitted as to Defendant, THE EXAMINER CORPORATION D/B/A THE

EXAMINER; and denied as to Defendant, DON J. DODD.

23.   Admitted.

24.   Admitted.

25.   Admitted as to The Examiner, and as to Don Dodd only in his capacity as an

employee of The Examiner.

26.   Admitted as to The Examiner, and as to Don Dodd only in his capacity as an

employee of The Examiner.

27.   Admitted as to The Examiner, and as to Don Dodd only in his capacity as an

employee of The Examiner.

28.   Admitted as to The Examiner, and as to Don Dodd only in his capacity as an

employee of The Examiner.

29.   Admitted as to The Examiner, and as to Don Dodd only in his capacity as an

employee of The Examiner.

30.   Admitted as to The Examiner, and as to Don Dodd only in his capacity as an

employee of The Examiner.

31.   Denied as worded.

32.   Denied as worded.




                                       3
Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 4 of 7 PageID #: 106




33.   Denied.

34.   Denied as worded.

35.   Denied.

36.   Denied.

37.   Denied.

38.   Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

39.   First sentence, admitted. Second sentence, denied as worded.

40.   Denied.

41.   First sentence denied as worded. The rest, denied.

42.   Admitted.

43.   Admitted except as to the exact words quoted and exact time.

44.   Denied as worded.

45.   Denied as worded.

46.   Denied.

47.   Denied as worded.

48.   Admitted.

49.   Denied.

50.   Admitted.

51.   Denied.

52.   Denied as worded.

53.   Denied.




                                         4
Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 5 of 7 PageID #: 107




54.   Denied.

55.   Denied.

56.   Denied.

57.   Denied.

58.   Denied.

59.   Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

60.   Admitted.

61.   Admitted as a general proposition of the FLSA; denied that Plaintiff is

actually entitled to any such recovery.

62.   Denied.

63.   Denied.

64.   Denied.

65.   Denied.

66.   Denied as worded.

67.   Denied.

68.   Admitted as a general proposition of the FLSA; denied that Plaintiff is

actually entitled to any such recovery.

69.   Denied.

70.   Denied.

71.    This sentence is a characterization of Plaintiffs allegations and as such need

not to be admitted or denied; alternatively, denied.




                                           5
Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 6 of 7 PageID #: 108




72.   This sentence is a characterization of Plaintiffs allegations and as such need

not to be admitted or denied; alternatively, denied.

73.   Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

74.   Admitted.

75.   Admitted.

76.   Denied.

77.   Denied.

78.   Denied.

79.   Denied.

80.   Denied.

81.   Denied.

82.    Denied.

83.   Admitted that this is the nature of the allegations in the complaint;

otherwise, denied

84.    Denied.

85.    Admitted that this is the nature of the allegations in the complaint;

otherwise, denied.

                                       PRAYER

       Defendants deny that Plaintiff is entitled to any relief. Defendants pray that

Plaintiff take nothing from this suit and go hence without day, and that costs of suit

be assessed against Plaintiff.




                                           6
Case 1:18-cv-00203-MAC Document 21 Filed 05/15/19 Page 7 of 7 PageID #: 109




                                        Respectfully submitted,

                                        REAUD, MORGAN & QUINN, LLP
                                        801 Laurel Street
                                        Post Office Box 26005
                                        Beaumont, Texas 77720-6005
                                        Telephone: (409) 838-1000
                                        Telecopier: (409) 833-8236


                                        By:____________________
                                              Jo n Werner
                                              T xas Bar No. 00789720
                                                erner@rmqlawfirm.com

                                              Attorney for Defendants




                          CERTIFICATE OF SERVICE

       I hereby certifSr that a true and correct copy of the above and foregoing

instrument has been forwarded to all appropriate parties on this 15th day of May,

2019


                                                      erner




                                        7
